Citation Nr: 0123166	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  97-13 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim for service connection for arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran had active military service from October 1943 to 
April 1947.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a March 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Louis, Missouri.  In June 1998, the Board 
denied the appellant's claim for service connection for 
arthritis on the basis that new and material evidence had not 
been submitted to reopen his claim. At that time, the Board 
noted that the evidence submitted by the appellant failed to 
demonstrate that his arthritis had its onset in or was 
aggravated by his period of service and, therefore, did not 
raise a reasonable possibility of changing the outcome of the 
prior rating decision, dated in July 1972.  The appellant 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In granting an October 
1998 Motion to Remand and Stay Proceedings submitted by 
counsel for the Office of General Counsel for VA (General 
Counsel), who represents the Secretary of this Department in 
legal matters before the Court, in November 1998, the Court 
found that the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) decision in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998) overturned the test for new and 
material evidence formulated by the Court in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991), and held that the 
Secretary's regulatory definition contained in 38 C.F.R. § 
3.156(a) (1999) was the appropriate standard.  The Court, 
therefore, ordered the remand of the case for further 
adjudication in accordance with Hodge, supra, at 1360-1364, 
and Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

The case was then remanded by the Board in June 1999 pursuant 
to the Court's November 1998 Order, and the record reveals 
that the RO, in July 1999, denied the appellant's claim after 
the application of the regulatory definition of new and 
material contained in 38 C.F.R. § 3.156(a).  

Subsequently, in December 1999, the Board, following its 
finding that the directives of the June 1999 remand had been 
accomplished, found that new and material evidence had not 
been received to reopen the veteran's claim for service 
connection for arthritis.  The veteran thereafter appealed 
the Board's December 1999 decision to the Court.  In January 
2001, General Counsel filed an Unopposed Motion for Remand 
and to Stay Proceedings (Motion).  An Order subsequently 
rendered by the Court in January 2001 indicates that the 
Court vacated and remanded the above-mentioned Board's 
December 1999 decision.  The case has now been returned to 
the Board for compliance with the directives that were 
stipulated in the Court's January 2001 Order.

The Board also points out that review of the evidentiary 
record shows that the issues of service connection for knee, 
back, and lower extremity disabilities, as well as for 
lymphadenopathy have been developed separately from the issue 
of service connection for arthritis, and have each been 
denied in final decisions on various occasions.  As the 
veteran has specifically limited his current claim to the 
consideration of service connection for arthritis, the issue 
on appeal is correctly stated on the title page of this 
decision.  


FINDINGS OF FACT

1.  The RO denied the veteran's claim of entitlement to 
service connection for arthritis in July 1972.  

2.  The veteran did not perfect an appeal in the requisite 
time period; therefore, the July 1972 RO rating action 
constitutes the last final disallowance of the veteran's 
claim.

3. The evidence submitted since the unappealed July 1972 
rating decision is either cumulative and redundant, or does 
not bear directly and substantially upon the issue at hand, 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.

CONCLUSIONS OF LAW

1.  The RO's July 1972 decision denying entitlement to 
service connection for arthritis is final.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 20.302, 20.1103 (2000).

2.  The evidence received subsequently to the RO's July 1972 
denial is not new and material; thus, the requirements to 
reopen the claim of entitlement to service connection for 
arthritis have not been met.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This issue involves the question of whether the veteran has 
submitted new and material evidence sufficient to reopen his 
claim for entitlement to service connection for arthritis.  

The VA General Counsel Motion, as adopted by the Court's 
January 2001 Order, found that a remand was required due to 
the recent enactment of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000).  The Motion also noted that the newly enacted statute 
substantially amended the provisions of chapter 51 of title 
38, United States Code, concerning the assistance to be 
afforded claimants of veteran's benefits, and concerning 
decisions on their claims.  Additionally, the Motion 
indicated that as the Board's December 1999 decision was made 
on the basis of chapter 51's previous requirements, remand 
was required pursuant to the Court's holding in Karnas, 
supra, which held that where a law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial-appeal process has been concluded, 
the version most favorable to appellant should apply.  

In direct response to the above-discussed January 2001 
Motion, the Board notes that on November 9, 2000, the 
President signed into law the VCAA, which provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  VCAA, § 
3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A).  The Act is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date  of enactment and not yet final as of that 
date.  VCAA, subpart (a), 114 Stat. 2096, 2099 (2000).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The VCAA eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  First, the VA has a duty to notify 
the appellant and his representative, if any, of information 
and evidence needed to substantiate and complete a claim.  
VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified  
as amended at 38 U.S.C. §§ 5102 and 5103).  Second, the VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  VCAA, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 5103A). 
Also, VA has issued final rules to amend adjudication 
regulations to implement the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub.L. No. 106-475, 114 
Stat. 2096 (Nov. 9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)). The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim. 

In this case, even though the RO adjudicated the claim prior 
to enactment of the VCAA and its implementing regulations, 
the Board concludes that the VA's duties have been fulfilled.  
The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claim.  The 
discussions in the March 1997 rating decision of record; 
April 1997 statement of the case; supplemental statement of 
the case (SSOC) dated in July 1999; June 1998 and December 
1999 Board decisions; and letters sent to the appellant, 
including those dated in February and May 1997, informed him 
of the information and evidence needed to substantiate the 
claim and complied with the VA's notification requirements.  
The VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue of entitlement to service 
connection for arthritis has been obtained.  The RO has 
obtained the veteran's service medical records and his post-
service treatment records.  Reasonable efforts were taken to 
obtain all relevant evidence identified by the veteran, and 
all evidence so obtained was considered.  Additionally, as 
will be discussed below, pursuant to the Board's June 1999 
remand, the RO readjudicated the appellant's claim for 
service connection for arthritis, with application of the 
regulatory definition of new and material evidence contained 
in 38 C.F.R. § 3.156(a).  See SSOC dated in July 1999.  The 
Board is unaware of any additional relevant and available 
evidence.  The Board concludes that all reasonable efforts 
were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.

Prior, unappealed RO decisions are final and may not be 
reopened absent the submission of new and material evidence 
warranting revision of the previous decision.  38 U.S.C.A. §§ 
5108, 7105(c); 38 C.F.R. §§ 3.156(a), 3.160(d), 20.200, 
20.302 (2000).  Where a final RO decision existed on a claim, 
that claim may not be thereafter reopened and allowed, and a 
claim based upon the same factual basis may not be considered 
by the Board.  38 U.S.C.A § 7104(b) (West 1991).  The 
exception is that if new and material evidence is presented 
or secured with respect to the claim, the Secretary shall 
reopen the claim and review the former disposition.  See 38 
U.S.C. §§ 5108, 7104 (West 1991).  The Federal Circuit has 
specifically held that the Board may not consider a 
previously and finally disallowed claim unless new and 
material evidence is presented, and that before the Board may 
reopen such a claim, it must so find.  See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).

Pursuant to the holding of the Federal Circuit in Hodge, 
supra, the legal hurdle adopted by the Court in Colvin, 
supra, and related cases, see e.g. Sklar v. Brown, 5 Vet. 
App. 140, 145 (1993), Robinette v. Brown, 8 Vet. App. 69 
(1995) and Evans v. Brown, 9 Vet. App. 273 (1996), that 
required reopening of claim on the basis of "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" of the case was declared invalid.  Thus, the 
Federal Circuit held in Hodge that the legal standard that 
remains valid was that contemplated under 38 C.F.R. 
§ 3.156(a) that requires that in order for new evidence to be 
material, the new evidence should "bear[ ] directly and 
substantially upon the specific matter under consideration . 
. . [and must be] so significant that it must be considered 
in order to fairly decide the merits of the claim."

In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the 
Court further concluded that a determination as to whether 
evidence is new is separate from a determination as to 
whether the evidence is material.  If the Board determines 
that the evidence is not new, that should end the Board's 
analysis as to whether the evidence is "new and material."  
Accordingly, if the evidence is not new, it is not necessary 
to go on and determine whether it is material, and thus any 
error arising from the application of the now invalid Colvin 
test of materiality would be harmless and a remand for 
readjudication consistent with Hodge would not be warranted.

Accordingly, the Board will consider whether new and material 
evidence has been submitted in accord with the holding in 
Hodge, supra.  No prejudice to the veteran is exercised by 
the Board's appellate disposition herein because the more 
flexible Hodge standard accords the appellant a less 
stringent "new and material" evidence threshold to 
overcome.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also Fossie v. West, 12 Vet. App. 1 (1998).

The Board further observes that the Court has provided 
instruction in determining which evidence is to be considered 
as newly presented for purposes of deciding whether to reopen 
a claim.  In Evans, supra, the Court explained that in order 
to reopen a previously and finally disallowed claim (whether 
decided by the Board or an RO), there must be new and 
material evidence presented or secured since the time that 
the claim was finally disallowed on any basis, not only since 
the time that the claim was last disallowed on the merits.

A three pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. 
§ 3.156(a) (2000).  First, it must be determined whether the 
newly presented evidence "bears directly and substantially 
upon the specific matter under consideration," i.e., whether 
it is probative of the issue at hand.  Second, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made.  
Finally, a determination must be made as to whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  See Hodge, 
supra, at 1359.  New evidence, submitted to reopen a claim, 
will be presumed credible solely for the purpose of 
determining whether the claim has been reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  If all three tests 
are satisfied, the claim must be reopened.  Hodge, supra.

Once an RO decision becomes final under 38 U.S.C.A. 
§ 7105(d)(3) (West 1991), absent the submission of new and 
material evidence, the claim may not thereafter be reopened 
or readjudicated by the VA.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2000); Suttman v. Brown, 5 Vet. App. 
127, 135 (1993).  The evidence that must be considered in 
determining whether there is a basis for reopening this claim 
is that evidence added to the record since the July 1972 
rating decision, the last disposition in which the 
appellant's claim was finally disallowed on any basis.  See 
Evans, supra, at 285 (1996).

The Board also points out that service connection may be 
established for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 
(2000).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2000).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions, or hardships 
of such service, even though there is no official record of 
such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(d) (2000).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of ten percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.307, 3.309 (2000).

The record shows that a rating decision dated in July 1972 
denied service connection for arthritis.  The veteran was 
notified of this determination and of his procedural and 
appellate rights, but did not appeal the decision.  
Therefore, the July 1972 rating decision is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302 (2000).  
The veteran sought to reopen his claim in January 1997.  See 
VA Form 21-526, Veteran's Application for Compensation or 
Pension.  The RO, by means of a rating decision dated in 
March 1997, determined that new and material evidence had not 
been presented to reopen the veteran's claim for service 
connection for arthritis.  The veteran perfected a timely 
appeal to the RO's March 1997 decision.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.302 (2000).

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the July 1972 rating decision, the 
last disposition in which the claim was finally disallowed on 
any basis.  See Evans, supra.

The evidence of record at the time of the July 1972 rating 
decision included service medical records which are entirely 
negative for any reference to or diagnosis of arthritis.  The 
records reflect that the veteran was treated for a painful 
right knee and left ankle in February 1944.  In March 1944, 
the veteran presented with low back pain; orthopedic 
consultation was negative for any findings with respect to 
his complaints.  The service medical records also indicate 
that the veteran presented on a number of occasions in April 
1944 with complaints which included joint pain and back pain; 
no diagnosis was entered with respect to any of the veteran's 
complaints.  The records also disclose that the veteran was 
treated for generalized lymphadenopathy from December 1944 
through 1945.  The veteran's examination for discharge, dated 
in February 1947, recorded his complaints of left ankle pain 
and stiffness and pain in his knees, elbows and shoulders, 
but no findings on examination were entered.

The evidence previously on file in July 1972 is also shown to 
have included VA hospital reports for January 1958 to 
February 1958, and for April 1972.  The 1958 hospital 
reports, although concerned with an unrelated disability, 
indicated that review of systems was negative, and that chest 
X-ray studies disclosed the absence of any abnormalities.  
During his April 1972 admission, the veteran reported 
complaints of pain involving his thighs and low back, and 
stiffness of his right shoulder.  Physical examination at 
that time, however, was completely negative for any evidence 
of disability, and X-ray studies of the pelvis, lumbosacral 
spine, and chest were negative for any abnormalities.

The evidence previously on file also included a private 
medical report, dated in May 1959, prepared by a physician 
for the Missouri Division of Welfare.  The report indicated 
that the veteran manifested, on examination, hypertrophic 
arthritis of his spine, neck, and shoulder.  The report did 
not address the etiology of any noted condition.

Additionally, the evidence on file at the time of the July 
1972 rating decision included the reports of VA examinations 
dated in February 1960 and May 1972.  The February 1960 
examination report recorded the veteran's complaints of knee 
pain, which he claimed originated from an injury sustained in 
service, and back pain, but found no evidence, including on 
X-ray studies of the knees and back, of orthopedic disease.  
The May 1972 examination report recorded the veteran's 
complaints of knee, back, and neck pain, but also found no 
evidence of physical disability.

Pertinent evidence added to the record since the July 1972 
rating decision includes private medical records for the 
period from January 1996 to November 1996; copies of Morning 
Reports for the veteran, received in March 1997, reflecting 
treatment in 1944 and 1945; and a letter submitted by the 
veteran to VA in July 2001.

The private medical records document the veteran's complaints 
of intermittent degenerative joint disease and lower 
extremity pain and swelling.

The Morning Reports reflect that the veteran was treated on 
January 12, 1944, for an unspecified condition, and that he 
was treated through February 1945 for generalized 
lymphadenopathy.

Review of the above-mentioned July 2001 letter submitted by 
the veteran to VA shows that he asserted that his service 
medical records showed that he was initially attacked with 
arthritic symptoms in 1944, that he suffered from these 
symptoms throughout his military career, and that he 
continued to suffer as a result of the arthritis.  He added 
that since his service separation he had suffered from 
arthritic pain in his right knee, left heel, left elbow, 
back, and shoulder.  

After reviewing the record, the Board finds that new and 
material evidence has not been received to reopen the 
veteran's claim of service connection for arthritis.  In the 
July 1999 SSOC, after applying the correct standard in 
accordance with Hodge, supra, the RO concluded that the 
evidence submitted since the July 1972 rating decision did 
not constitute new and material evidence because although it 
was new, it was not directly relevant to the issue 
considered.  The RO went on to note that the cumulative 
record continued to show no evidence of treatment for or a 
diagnosis of arthritis in service, that arthritis was 
manifested many years after service, and that there was a 
lack of any medical evidence relating his current arthritic 
condition to service.

The Board finds that, to the extent that the submitted 
medical evidence is neither cumulative nor duplicative of 
evidence which was of record at the time of the RO's July 
1972 decision, see 38 U.S.C.A. § 5108 (West 1991), the 
submitted medical evidence is "new" evidence within the 
meaning of 38 U.S.C.A. § 5108 (West 1991).  However, the 
Board also finds that none of the medical evidence submitted 
in support of the veteran's claim is "material" evidence 
because, while the evidence does go to document the existence 
of current disability associated with degenerative joint 
disease and treatment for an unspecified condition in January 
1944, it does not constitute medical evidence that links any 
current arthritis to the veteran's period of active service.  
Additionally, none of the "new" evidence provides a showing 
that the veteran suffered from arthritis, manifest to a 
compensable degree, within one year of his service 
separation.  That is, the medical evidence is not material 
because it refers only to post-service symptomatology and it 
does not medically link a current condition with remote 
events of service.  See Elkins v. Brown, 8 Vet. App. 391 
(1995); Cox v. Brown, 5 Vet. App. 95 (1993).  

The Board further notes that although treatment for the 
veteran's lymphadenopathy is documented by service medical 
records which are on file, there is no corresponding service 
medical record for January 12, 1944, other than a laboratory 
report indicating the presence, on microscopic examination, 
of pus and epithelial cells.  The veteran submitted a letter, 
dated in March 1997, in which he contends that he sustained 
enlarged knees and arthritic pain throughout his body in 
January 1944, and that he was hospitalized from December 1944 
to February 1945 for the same condition.  While the Morning 
Reports are "new," in that they demonstrate treatment in 
service on an occasion in January 1944 for which there is no 
corresponding service medical record, they are not 
"material."  In this regard, the Board points out that the 
Morning Reports do not describe the condition for which the 
veteran was treated in January 1944.

The veteran's contention that he was treated for arthritic 
pain in January 1944 and from December 1944 to February 1945, 
despite service medical records documenting hospitalization 
for lymphadenopathy for the latter period, lacks probative 
value, since as a layperson he is not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board notes that nothing on file shows that the 
veteran has the requisite knowledge, skill, experience, 
training, or education to render a medical opinion.  Id.  To 
the extent that the veteran's statements are not cumulative 
of previous statements, the Board finds that they bear 
directly, but not substantially upon the specific matter 
under consideration.  By themselves and in connection with 
evidence previously assembled, they are not so significant 
that they must be considered to decide fairly the merits of 
the claim.  Even if considered new evidence, the veteran's 
statements are not material because, as a layperson, he is 
not competent to offer a medical opinion on the diagnosis or 
etiology of the claimed disability.  See Espiritu, supra; see 
also Moray v. Brown, 5 Vet. App. 211 (1993) (lay assertions 
on medical causation do not constitute material evidence to 
reopen a previously denied claim).  Therefore, although the 
veteran's statements may represent evidence of continuity of 
arthritis-related symptomatology, they are not competent 
evidence to relate a current arthritic disorder to that 
symptomatology and, under such circumstances, new and 
material evidence has not been presented.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).  
Moreover, the veteran's contention that he was treated for 
arthritis in service is unsupported by service medical 
records which are on file, which, although they record his 
complaints of joint pain from February 1944 through April 
1944, nevertheless are entirely negative for any reference to 
the presence of arthritis, and there is no postservice 
medical evidence of record referring to arthritis for more 
than 10 years following discharge.  Indeed, X-ray studies of 
various joints, including the knees, from service discharge 
until 1972 clearly demonstrated the absence of any arthritic 
changes.

The Board also notes that, by itself, 38 U.S.C.A. § 1154(b) 
(West 1991) would also not help the veteran, as this 
provision does not obviate the need for competent evidence 
linking current disability to service.

The critical question in this case was and remains whether 
there is medical evidence linking any current arthritis to 
service or to a period of one year following service.  The 
evidence received since the July 1972 rating decision does 
not adequately address this fundamental question as to the 
veteran's claim.  Therefore, the Board finds that the 
additional evidence and material of record received in this 
case is not probative of this critical question and thus is 
not material.  It is also not material because it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claims.  38 C.F.R. § 3.156(a) 
(2000).

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  
The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
to reopen the claim.  See Graves v. Brown, 8 Vet. App. 522 
(1996); Robinette, supra, at 77-78.

Accordingly, the Board concludes that the evidence submitted 
subsequent to the RO's July 1972 decision is not "new and 
material" as contemplated by 38 C.F.R. § 3.156(a), and 
provides no basis to reopen the veteran's claim for 
entitlement to service connection for arthritis.  As such, 
the RO's July 1972 denial of service connection for arthritis 
remains final.  38 U.S.C.A. § 7105(b) (West 1991); 38 C.F.R. 
§ 20.302 (2000).



ORDER

New and material evidence to reopen the claim having not been 
submitted, service connection for arthritis is denied.




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

